Citation Nr: 0525571	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  94-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for a scrotal abscess.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a skin disorder 
involving the scrotum, groin, anus and buttocks.

7.  Entitlement to an increased rating for service-connected 
patellar bursitis and synovitis of the left knee, currently 
rated as 10 percent disabling.

8.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.

9.  Entitlement to a compensable evaluation for service-
connected ingrown toenail on the great toe of the right foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1974.

In November 1974, the RO denied, in part, the veteran's 
claims for service connection for a psychiatric disability 
and for right and left shoulder disabilities.  In a July 1975 
rating decision, the RO further denied, in part, service 
connection for a scrotal abscess.  Thereafter, by a March 
1983 rating decision, the RO denied, in part, the veteran's 
service connection claims for left shoulder and psychiatric 
disabilities.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision by 
the St. Petersburg, Florida RO, which denied service 
connection for a right shoulder disability, a right knee 
disability, cysts on the groin and buttocks, and for a 
scrotal abscess.  The RO also found that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for a left shoulder and 
psychiatric disabilities.  The June 1992 rating decision 
further denied the veteran's claims for an increased rating 
for a left knee disability, rated as 10 percent disabling, 
and compensable ratings for hemorrhoids and an ingrown 
toenail of the right great toe.

In February 1995, the Board remanded the issues on appeal for 
additional development.  Thereafter, in November 1999, the 
Board held that new and material evidence had been submitted 
to reopen the claims for service connection for a right 
shoulder disability, a scrotal abscess, left shoulder 
disability, and a psychiatric disability but held that the 
claims for these disorders, as well as a right knee 
disability and a skin disability of the scrotum, groin, anus 
and buttocks, were not well-grounded.

In December 2000, the appellee filed a Motion for Remand and 
to Stay Proceedings in front of the United States Court of 
Appeals for Veterans Claims (Court), claiming that a remand 
was required under the Veterans Claims Assistance Act of 2000 
(VCAA).  In response, the veteran's attorney agreed that the 
veteran's case should be remanded pursuant to the VCAA, but 
also added that the Board did not properly follow regulations 
concerning new and material evidence.

In a February 2001 order, the Court vacated the November 1999 
Board decision insofar as the issues of service connection 
for right shoulder disability, a psychiatric disability, 
scrotal abscess, left shoulder disability, a right knee 
disability, and a skin disability of the scrotum, groin, 
anus, and buttocks, were found to be not well-grounded.  
These issues were remanded in order to comply with the 
provisions of the VCAA and 38 C.F.R. § 3.156(c).  (In so 
doing, the Court clearly affirmed the Board's decision to 
reopen claims for service connection for bilateral shoulder 
disorders, scrotal abscess, and psychiatric disability, based 
on the submission of new and material evidence.)  In May 
2002, the Board remanded the case to the RO for additional 
procedural and evidentiary development.  The case was 
subsequently returned to the Board.  In May 2002, the Board 
remanded the case to the RO for additional evidentiary and 
procedural development.  The case was subsequently returned 
to the Board.

By a written presentation dated in May 2005, it appears that 
the veteran's representative is raising the issues of 
entitlement to service connection for bilateral shoulder 
disabilities as secondary to a service-connected left knee 
disability.  These issues are not in appellate status and are 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a left 
shoulder disability, a scrotal abscess, and a psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current medical diagnosis of 
a right shoulder disability.

2.  Arthritis of the right knee began years after service, 
and was not caused by any incident of service.

3.  A skin disorder involving the scrotum, groin, anus, and 
buttocks began years after service, and was not caused by any 
incident of service.

4.  The veteran's service-connected patellar bursitis and 
synovitis of the left knee is manifested by pain, arthritis, 
slight limitation of flexion, and no instability.

5.  The veteran's hemorrhoids produce impairment which does 
not exceed that of mild or moderate hemorrhoids.

6.  The veteran's right ingrown toenail disability is 
manifested by episodic complaints of pain, soreness, 
discomfort and swelling.


CONCLUSIONS OF LAW

1.  Claimed right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Arthritis of the right knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  A skin disorder involving the scrotum, groin, anus, and 
buttocks was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for a rating in excess of 10 percent for 
service-connected patellar bursitis and synovitis of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 
(2004).

5.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2004).

6.  The criteria for a compensable rating for an ingrown 
toenail of the right great toe have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an August 1992 statement 
of the case, and supplemental statements of the case dated in 
July 1997, January 1999, and June 2004.  He was furnished 
with a VCAA letter in August 2002, as well as multiple 
letters requesting pertinent evidence.  He has also been 
provided with Board remands.  In its May 2002 remand, the 
Board advised the veteran to submit any additional evidence 
or argument.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  He was also 
informed of what evidence the VA would obtain.

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  The 
veteran has submitted evidence and voluminous written 
arguments and testimony, and VA examinations have been 
conducted.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Finally, the Board notes that the veteran is incarcerated.  
In its May 2002 remand, the Board indicated that the RO 
should determine whether a medical examination was necessary 
to make a decision on any of the veteran's claims, and that 
if so, the RO should attempt to make arrangements for such an 
examination with the officials of the prison where the 
veteran is incarcerated.  By a letter to the veteran dated in 
May 2004, the RO informed him that it was ordering a VA 
examination to determine the current level of severity of his 
disability.  A computer print-out received from a VA Medical 
Center (VAMC) the next day reflects the following notation.  
"We have for the last year been informed by the Florida 
Dep[artment] of Corrections that they will require that we 
pay their physicians or guards and transportation for them to 
facilitate an examination at their facility or at our[s] if 
they bring the veteran in.  VA has not authority for such."  
By a letter to the veteran dated in June 2004, the RO 
informed him of the VAMC's policy, and informed the veteran 
that it was necessary for him to make arrangements for 
payment for such an examination.  The RO asked him to notify 
the RO when such arrangements had been made.  The veteran did 
not make such arrangements, and the RO thereafter forwarded 
this case to the Board.

The veteran's representative asserts that VA must pay for a 
VA examination for all of the disabilities on appeal, as part 
of its duty to assist the veteran.  In this regard, The U.S. 
Court of Appeals for Veterans Claims (Court) has recognized 
that the VA's ability to provide assistance to incarcerated 
veterans is limited by the circumstances of the veteran's 
incarceration.  See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995) (holding that the Secretary lacked the authority to 
compel the warden of a state prison to release a veteran for 
psychiatric examination).  Nevertheless, VA adjudicators must 
"tailor their assistance to the peculiar circumstances of 
confinement.  [Incarcerated veterans] are entitled to the 
same care and consideration given to their fellow veterans."  
Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  VA examinations for similarly situated 
veterans (such as housebound veterans), are handled in the 
same way.  Veterans are expected to report for VA 
examinations or to provide private medical evidence in 
support of their claims.  The RO has offered the veteran the 
opportunity to arrange for a compensation examination, and he 
has not done so.  The VAMC has said that it has no authority 
to pay for the expenses identified by the Florida Department 
of Corrections.  The Board finds that the RO has fulfilled 
its duty to assist in attempting to have the veteran examined 
in connection with his claims.  38 U.S.C.A. § 5103A(d) (West 
2002).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those found in multiple written statements and those raised 
at the February 1994 VA Travel Board hearing, service medical 
and personnel records, VA outpatient and hospitalization 
records, private medical records, medical records from the 
Florida Department of Corrections, and records from the 
Social Security Administration (SSA), where the records had 
been compiled from private physicians, VA medical centers, 
and the Department of Corrections to support a disability 
determination.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Right Shoulder Disability

The veteran claims service connection for a right shoulder 
disability which he asserts was incurred during military 
service.  

Service medical records from the veteran's 1971-1974 period 
of military service reflect that on entrance medical 
examination in July 1971, the veteran's upper extremities 
were listed as normal.  On separation medical examination in 
April 1974, the veteran's upper extremities were listed as 
normal.  In an April 1974 report of medical history, the 
veteran gave a history of swollen or painful joints, and a 
history of a painful or "trick" shoulder or elbow.  The 
reviewing examiner indicated that the veteran's history of 
swollen or painful joint referred to a history of occasional 
pain in the left knee and left shoulder.  The examiner 
indicated that the veteran's history of a painful shoulder 
referred to the previously mentioned swollen joint.  Service 
medical records are negative for a chronic right shoulder 
disability.

A report of an October 1974 VA examination, in the box 
entitled "present complaint", the veteran wrote "Right 
shoulder 8/19/74."  The examiner indicated that the veteran 
did not specifically describe an injury to the right shoulder 
and did not have any complaints with respect to the right 
shoulder.  An examination of the shoulders did not reveal any 
abnormalities.  The examiner found no present evidence of 
right shoulder difficulty.  At a June 1975 VA examination, 
the examiner indicated a diagnosis of normal right and left 
shoulders, by X-ray study.

An April 1976 record from Ohio State University (OSU) 
Hospital Clinic showed that the veteran was treated for 
complaints of shoulder pain that reportedly had been ongoing 
for the past several years.  Physical examination revealed 
that range of motion and sensory motor reflexes were found to 
be normal in both upper extremities.  Tenderness to light 
pressure was noted and the impression was fibrositis 
syndrome. 

In a September 1994 physical examination report, private 
physician G. Mayer, MD, reported that the veteran claimed 
that he had shoulder problems related to service ten to 
twenty years ago, that his shoulders were hurt when he was 
hit prior to going into prison, and that his shoulder injury 
had something to do with a fall in a Winn Dixie.

At the veteran's February 1994 Travel Board hearing, the 
veteran's representative  stated that the veteran currently 
has been diagnosed with arthritis of both shoulders and that 
service medical records showed treatment for shoulder pains 
during service.  The veteran asserted that the pain began as 
a result of the heavy workload during service.

Medical records from the Department of Corrections dated from 
1990 through 1993 reflect the following treatment:  joint 
pains in the shoulders (January 1990); normal shoulders 
(report of May 1990 X-rays); pain in the right shoulder 
(November and December 1991); shoulder pain (February 1992); 
joint pain in the shoulders with an assessment of "regular 
body scan" (March 1992); normal shoulders (report of April 
1992 X-rays); and complaints of pain in the shoulders (June 
1992).  The summaries of abnormalities on reports of physical 
examinations performed in January 1990, January 1992, and 
June 1993 indicated that the veteran had poly-arthralgias.

A September 1993 VA medical record indicates that the veteran 
was treated for complaints of pain in both shoulders for the 
past 20 years.  While X-rays in September 1993 of both 
shoulders were noted to be within normal limits with no 
degenerative joint disease noted, the impression included 
mild degenerative joint disease.  

Subsequent medical records from the Florida Department of 
Corrections reflect that the veteran complained of bilateral 
shoulder pain.  A September 2003 private X-ray study of the 
right shoulder indicated that the bones were intact and no 
focal bone lesions were seen.  The joints were well-
maintained.  No foreign bodies were seen.

Service connection may only be granted if there currently is 
a disability from a disease or injury in service.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Service medical records are 
negative for a right shoulder injury and for a chronic right 
shoulder disability.  Although one VA medical record reflects 
a diagnosis of mild degenerative joint disease, all X-ray 
studies of the right shoulder have been negative for 
degenerative joint disease.  Post-service medical records are 
negative for a diagnosis of a current right shoulder 
disability. 

The veteran has asserted that he incurred a right shoulder 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
he has a right shoulder disability that began in service, 
does not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Right Knee Disability

The veteran claims service connection for a right knee 
disability which he asserts was incurred during military 
service.  

Service medical records from the veteran's 1971-1974 period 
of military service reflect that on entrance medical 
examination in July 1971, the veteran's lower extremities 
were listed as normal.  A November 1973 treatment note 
reflects that the veteran complained of right knee pain and 
weakness for nine days.  The diagnostic impression was a knee 
within normal limits.  A record dated the following day shows 
that the veteran was on sick call for complaints regarding 
his other knee.  Patellar tendinitis was noted.  Subsequent 
service medical records are negative for treatment of a right 
knee disability.  

On separation medical examination in April 1974, the 
veteran's lower extremities were listed as normal.  In an 
April 1974 report of medical history, the veteran gave a 
history of swollen or painful joints.  The reviewing examiner 
indicated that the veteran's history of swollen or painful 
joint referred to a history of occasional pain in the left 
knee and left shoulder.  Service medical records are negative 
for a chronic right knee disability.
  
At VA examinations in October 1974 and June 1975, no 
abnormalities were noted with respect to the right knee.

The first post-service medical evidence of a right knee 
disability is dated in 1990.  
A May 1990 orthopedic consultation note from the Florida 
Department of Corrections reflects that the veteran was 
diagnosed with degenerative arthritis of both knees.

Records from the Department of Corrections dated from 1990 
through 1993 reflect the following:  complaints of pain in 
both knees (May 1990); questionable early arthritis in both 
knees (May 1990); degenerative arthritis in both knees (May 
1990); normal knees (report of May 1990 X-rays); swelling in 
both knees (August 1990); no deformity noted in the knees 
(October 1990); joint pain in the knees with an assessment of 
"regular body scan" (March 1992); and normal knees (report 
of May 1992 X-rays).  An April 1992 State of Florida 
Department of Corrections Consultation Sheet indicated that 
the veteran was referred for complaints of pain in the right 
knee.  The provisional diagnosis included pain in both knees.  
The consultation report, signed in May 1992, showed that the 
veteran had complaints of recurrent episodes of pain at the 
right knee for the last 20 years.  Findings included pain all 
around the knee with no specific point of pain.  A July 1992 
X-ray study showed a normal right leg and knee.  The 
summaries of abnormalities on reports of physical 
examinations performed in January 1990, January 1992, and 
June 1993 indicated that the veteran had poly-arthralgias.

At the veteran's February 1994 Travel Board hearing, the 
veteran reported that he had been diagnosed with arthritis of 
the right knee and that he thought this was due to an in-
service fall and/or to heavy stress placed on the joints 
during service.

Subsequent medical records from the Florida Department of 
Corrections reflect treatment for pain in both knees 
(September and October 1996), and arthritis in the right knee 
(November 1996).

There is no medical evidence linking the current right knee 
disability, which includes arthritis, with military service.  
Hence, service connection is not warranted for this 
disability.  See Hickson, supra.

The veteran has asserted that he incurred a right knee 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu, supra.  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that he has a right knee disability 
that began in service, does not constitute competent medical 
evidence of causality.  LeShore, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

Skin Disorder involving the Scrotum, Groin, Anus and Buttocks

The veteran claims service connection for a skin disorder 
involving the scrotum, groin, anus, and buttocks, which he 
asserts was incurred during military service.  

Initially, the Board notes that the veteran is already 
service-connected for hemorrhoids, and has a separate claim 
for service connection for a scrotal abscess, and thus these 
disorders will not be considered when adjudicating the claim 
for service connection for a skin disorder involving the 
scrotum, groin, anus, and buttocks.

Service medical records from the veteran's 1971-1974 period 
of military service reflect that on entrance medical 
examination in July 1971, the veteran's skin, genitourinary 
system, and anus were listed as normal.  Service medical 
records reflect treatment for a scrotal abscess.  In October 
1972, the veteran was treated for a right scrotal abscess 
versus infected cyst.  In May 1973, the veteran was treated 
for a cyst of the left scrotum.  On separation medical 
examination in April 1974, the veteran's skin, genitourinary 
system, and anus were listed as normal.  In an April 1974 
report of medical history, the veteran denied a history of 
skin diseases.  Service medical records are negative for a 
chronic skin disorder involving the scrotum, groin, anus, and 
buttocks.

At an October 1974 VA examination, the examiner indicated 
that there were no significant abnormalities with respect to 
the veteran's skin.  At a June 1975 VA examination, a skin 
disorder was not noted.

The first post-service medical evidence of a skin disorder 
involving the scrotum, groin, anus, and buttocks is dated in 
1976.  Private medical records dated in 1976 from OSU 
Hospitals reflect treatment for folliculitis of the groin.

At a May 1976 VA examination, the veteran complained of 
breaking out in his pubic area.  On examination, there was a 
folliculitis in the pubic hair area.  Subsequent medical 
records reflect treatment for folliculitis, including in the 
gluteal fold.  VA medical records dated in June 1976 from the 
Chillicothe facility in Columbus, Ohio reflect that the 
veteran was seen for psychiatric complaints.  On systems 
review, it was noted that the veteran had lumps or masses in 
the groin area.   Physical examination revealed mild 
vesiculitis accumulating in the pubic area with no lesions or 
inflammation.

Medical records dated in September 1976 from OSU reflect 
treatment for a papular rash on the left side of the scrotum 
diagnosed as furuncles.

A May 1981 VA outpatient treatment record reflects that the 
examiner noted boils on the pubis and scrotum, and indicated 
a diagnosis of "forunculosis" [furunculosis] of the pubis.

In an October 1981 statement, the veteran reported ongoing 
problems with a cyst and swelling around the groin area.

Medical records from the Madison Correctional Facility and 
the Union Correctional Institution dated from January 1990 
through February 1992 reflect the following treatment.  A 
January 1990 examination report noted a history of a 
pilonidal cyst in 1986.  An October 1990 record showed that 
the veteran had cysts in the groin area. A March 1991 record 
noted symptoms including blisters on the right buttock.  The 
assessment included cellulitis of the right buttock.  A small 
cyst on the buttock was noted on a September 1991 medical 
record.  On a January 1992 report of medical history, the 
veteran noted a history of tumors, growths, or cysts.  The 
summary of abnormalities on a January 1992 physical 
examination report included history of pilonidal cyst in 
1986.  A September 1989 nursing evaluation noted that the 
veteran had a rash noted on the right inner thigh with small 
raised area.

Records from the Department of Corrections dated from 1990 
through 1993 reflect the following treatment:  cyst on the 
buttock (February and May 1990); boil on the buttock (October 
1990); cyst in the groin (October 1990); and complaints of 
scrotal and genital pain (December 1992).  The summaries of 
abnormalities on reports of physical examinations performed 
in January 1990, January 1992, and June 1993 indicated that 
the veteran had a history of pilonidal cysts in 1986.

At the veteran's February 1994 Travel Board hearing, the 
veteran stated that he had problems with cysts and a scrotal 
abscess during service and had had a great deal of treatment 
for these problems since service.  He related these problems 
to an in-service case of gonorrhea that resulted in swelling 
under the scrotum area, along the anal tract and the 
buttocks, in between his legs, and around the penis area with 
cysts and boils in the hair follicles.

Records showing medical treatment while incarcerated from May 
1996 through February 1997 noted complaints listed above and 
revealed the following pertinent findings:  jock itch in June 
1996; rash on the groin assessed as jock itch in August 1996; 
and skin within normal limits in November 1996.  The only 
skin disorder noted on initial examination in May 1996 was 
pseudofolliculitis barbae.

By a statement dated in February 2004, the veteran reported 
that from 1997 to 2003 he had been self-treating his skin 
disorder, and that the condition existed year-round.

Service medical records are negative for a diagnosis of a 
chronic skin disorder, and the veteran's skin was normal on 
separation from service.  Any cysts or boils noted in service 
were acute and transitory.  A chronic skin disorder was not 
shown for more than a year after service.  Subsequent medical 
records reflect treatment for a variety of skin disorders of 
the scrotum, groin, anus and buttocks, to include cysts, 
boils, folliculitis, furunculosis, and vesiculitis.  There is 
no medical evidence linking the current skin disorders with 
military service, and hence service connection is not 
warranted for this condition.  See Hickson, supra.

The veteran has asserted that he incurred a skin disorder of 
the scrotum, groin, anus and buttocks during his period of 
active service.  As a layman, he is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu, supra.  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
he has a skin disorder of the scrotum, groin, anus and 
buttocks that began in service, does not constitute competent 
medical evidence of causality.  LeShore, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for a skin disorder of the 
scrotum, groin, anus and buttocks.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  



Increased Rating 

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Patellar Bursitis and Synovitis of the Left Knee 

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.

In a November 1974 rating decision, the RO established 
service connection for patellar bursitis and synovitis of the 
left knee, rated 10 percent disabling.  This rating has 
remained in effect to the present.

The RO has rated the veteran's service-connected left knee 
disability as 10 percent disabling under Diagnostic Codes 
5020 and 5257.  

Synovitis is rated on limitation of motion of affected parts, 
as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic 
Code 5020.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups will warrant a 10 percent rating.  Also in the 
absence of limitation of motion, a 20 percent rating is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Code 
5003). VAOPGCPREC 9-98 and 23-97.  

A June 1988 VA outpatient treatment record reflects that the 
veteran complained of left knee pain.  Range of motion of the 
left knee was from 0 to 125 degrees. The medial and 
collateral ligaments appeared intact.  The diagnostic 
impression was a negative knee examination.  A VA X-ray study 
June 1988 reflects that the veteran complained of left knee 
pain.  An X-ray study showed no abnormalities.

Medical records from the Florida Department of Corrections 
reflect episodic treatment for left knee pain.  In May 1990, 
the veteran complained of left knee pain.  On examination of 
the left knee, there was full range of motion, with 
complaints of pain.  There was crepitus with performance of 
range of motion.  The diagnostic assessment was complaints of 
bilateral knee pain.  A May 1990 X-ray study of the left knee 
was normal.  A July 1990 X-ray study of the left knee showed 
minimal arthritic spurring of the patella, with no other 
abnormalities.  On examination in April 1992, the veteran had 
full range of motion of the left knee and leg.  There was no 
swelling and the knee was stable.

A VA examination performed at Union Correctional Institution 
in May 1992 reflects that there was full extension and full 
flexion of the left knee.  The veteran reported knee pain all 
around the knee.  A May 1992 X-ray study of the left knee was 
normal.

An August 1993 VA orthopedic consultation report reflects 
that range of motion of the left knee was from 0 to 140 
degrees without swelling or erythema.  The diagnostic 
assessment was chondromalacia patella.  An August 1993 X-ray 
study of the left knee showed no significant bone or joint 
abnormality.

Medical records from the Florida Department of Corrections 
dated in June 1996 reflect that the veteran complained of 
left knee pain with weight bearing or any range of motion.  
It was noted that there was limitation of motion of the left 
knee.  A July 1996 X-ray study of the left knee showed 
minimal hypertrophic osteoarthritis particularly in the 
patella.  There was questionable joint effusion.

A clinic note from the Florida Department of Corrections 
dated in September 2001 reflects that the veteran complained 
of left knee pain.  On examination, there was slight crepitus 
of the left knee.  There was no laxity or swelling.  The 
pertinent diagnosis was arthritis.  An October 2001 X-ray 
study of the left knee showed mild degenerative arthritis.

The medical evidence shows that no more than a 10 percent 
rating is warranted for the service-connected left knee 
disability under Diagnostic Codes 5020 or 5003, since there 
is no evidence that flexion of the left knee is limited to 30 
degrees or that extension is limited to 15 degrees, even with 
consideration of pain.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5020, 5260, 5261; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The medical evidence does not demonstrate that there is any 
recurrent subluxation or lateral instability of the left 
knee, and hence a higher rating is not warranted under 
Diagnostic Code 5257, and dual ratings under Diagnostic Code 
5257 and 5003 are also not warranted.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a left knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.

Hemorrhoids

In a July 1975 rating decision, the RO established service 
connection for hemorrhoids, rated noncompensable.

External or internal hemorrhoids are rated 0 percent when 
they are mild or moderate.  A 10 percent rating requires 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent rating is assigned for external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

Medical records from the Florida Department of Corrections 
reflect treatment for hemorrhoids.  A December 1990 treatment 
note reflects that there was a one-centimeter external 
hemorrhoid, which was not bleeding and was mildly painful to 
touch.  The diagnostic assessment was external hemorrhoids.  
A few days later, the veteran was diagnosed with thrombotic 
hemorrhoids, and he underwent a hemorrhoidectomy.  A January 
1991 consultation request reflects that the veteran had 
chronic hemorrhoids for years.  The provisional diagnosis was 
external hemorrhoids.  On consultation report in March 1991, 
the examiner noted that the veteran had a history of 
hemorrhoids, and had surgery in December 1990.  The examiner 
indicated that the surgery was questionably an incision and 
drainage of a thrombosed hemorrhoid.  The veteran reported 
that he had been doing well since then.  On examination, 
there were no external hemorrhoids.  There was a scar to the 
right of the anus.  In April 1992, the examiner noted two 
small skin tags.  The veteran complained of tenderness.  He 
was referred to rule out internal hemorrhoids.  In May 1992, 
the veteran underwent a sigmoidoscopy after he complained of 
rectal bleeding.  The doctor performed a rubber-band ligation 
of an internal hemorrhoid.  The diagnostic impression was 
internal hemorrhoids with bleeding.  The veteran's anus and 
rectum were normal on examination in May 1996.  The pertinent 
diagnosis was a history of hemorrhoid surgery.

The most recent available medical records do not show that 
the veteran has large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  The evidence as a whole indicates that the 
veteran's hemorrhoids are no more than mild or moderate, and 
the condition is properly rated noncompensable (0 percent) 
under Code 7336. 

As the preponderance of the evidence is against the claim for 
an increased rating for hemorrhoids, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

Ingrown Toenail on the Great Toe of the Right Foot

In a November 1974 rating decision, the RO established 
service connection for an ingrown toenail of the right great 
toe, rated noncompensable.

The RO has rated this disability under 38 C.F.R. § 4.118, 
Diagnostic Code 7819, pertaining to benign skin neoplasms.  
Under this code, the disability is rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.

Foot injuries are rated 10 percent when moderate, 20 percent 
when moderately severe, and 30 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

When these requirements are not shown, a zero percent rating 
is assigned.  38 C.F.R. § 4.31.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  

The Board has considered the potential application of other 
diagnostic codes pertaining to the feet and finds that, in 
light of the anatomical localization and symptomatology 
reported by the veteran, Diagnostic Code 5284 is the most 
appropriate diagnostic code by which to evaluate his right 
ingrown toenail disability.  The veteran has not suggested 
that any other diagnostic code would be more appropriate.

It is arguably possible to rate the veteran's great toe 
disability by analogy to hammer toe.  However, this would not 
avail the veteran because a noncompensable rating is assigned 
for disability of a single toe.

The medical and other evidence of record indicates that the 
veteran's symptoms from his service-connected ingrown toenail 
of the right great toe are episodic at most.  In September 
1993, the veteran was diagnosed with onychocryptosis (an 
ingrown nail) of the right great toe, and underwent surgery 
to remove the nail plate of the right great toe.  There were 
no complications, and follow-up notes reflect no erythema or 
purulence.

A November 2001 clinic note from the Florida Department of 
Corrections reflects that the veteran reported that his 
toenail came off and was currently tender.  On examination, 
the right great toenail was gone and no drainage was noted.  
A fungal infection was noted in his other toenails.  A few 
weeks later in November 2001, the veteran reported that 
someone stepped on his right great toe and the nail came off.  
On examination of the right great toe, there was deformity on 
the nail bed.  There was no swelling or drainage, and the new 
nail was coming out.  The diagnostic assessment was trauma to 
right great toe.

After a careful review of the record, it appears that since 
separation from service, the veteran has had one flare-up 
requiring removal of his right great toenail.  The Board does 
not doubt that such an episode would cause discomfort; 
however, one flare-up of a portion of the right great toenail 
does not amount to a compensable moderate foot disability.  
The incident in November 2001 appears to have involved trauma 
to the toe.

The veteran is seeking a compensable rating for his service-
connected ingrown toenail.  His complaints of swelling and 
pain appear to be short lived and are correctible through 
minor surgery.  By way of contrast, a 10 percent rating would 
be applicable if the great toe were amputated.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5171.  There is absolutely no 
evidence that the pathology attributable to the veteran's 
ingrown toenail is anywhere close to such severity.

In summary, the symptomatology of the veteran's ingrown 
toenail is episodic, mild, and limited to the right great 
toenail. The need for medical treatment only twice over the 
lengthy period of time since service does not amount to, or 
approximate, moderate foot disability under Diagnostic Code 
5284.   A compensable rating is not warranted under this 
Diagnostic Code or any other applicable Diagnostic Code.  See 
38 C.F.R. § 4.31.

As the preponderance of the evidence is against the claim for 
an increased rating for an ingrown toenail of the right great 
toe, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for a skin disorder involving the scrotum, 
groin, anus, and buttocks is denied.

Entitlement to an increased rating for a service-connected 
left knee disability is denied.

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.

Entitlement to an increased (compensable) rating for an 
ingrown toenail of the right great toe is denied.


REMAND

With respect to the veteran's claims for service connection 
for a left shoulder disability, a scrotal abscess, and a 
psychiatric disorder, although further delay is regrettable, 
the Board finds that additional development is necessary 
prior to appellate review.  

These claims were previously denied in November 1974 and July 
1975 RO decisions, and were reopened by the Board in its (now 
vacated) November 1999 decision, based on the receipt of new 
and material evidence.  See 38 C.F.R. § 3.156(a).  This 
evidence consisted of additional service medical records 
which were not in the claims file at the time of the prior 
decisions.

In its May 2002 remand, the Board indicated that the RO 
should reconsider the November 1974 and July 1975 decisions 
which previously denied service connection for the above 
disabilities, pursuant to 38 C.F.R. § 3.156(c).  This 
regulation provides that where new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  Id.  The RO 
has not reconsidered the November 1974 and July 1975 
decisions as to these claims.  As the action taken by the RO 
does not fully comply with the last remand instructions, 
another remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should reconsider the November 
1974 and July 1975 decisions which 
previously denied service connection for 
a left shoulder disability, a scrotal 
abscess, and a psychiatric disorder, in 
light of the additional service medical 
records received after these rating 
decisions.  See  38 C.F.R. § 3.156(c).

2.  The RO should then re-adjudicate the 
claims for service connection for a left 
shoulder disability, a scrotal abscess, 
and a psychiatric disorder.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


